Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 28 June 2021.  These drawings are approved.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Namely, reference character YY’ is present in claim 7 and not in parentheses. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahouanto et al (WO 2015/091618) in view of Kouno et al (2015/0059955). Ahouanto et .
	Per claims 7 and 12, Ahouanto et al shows a rolling assembly comprised of a tire (P) with beads (B) to be mounted on a wheel rim (J) having two bead seats. Each bead (B) of the tire (P) is proved with an adapter (A) connecting the beads (B) to the wheel rim (J). The adapter (A) includes an axially inner end 10 connected to the wheel rim (J), and an axially outer end 9 including an outer reinforcing element 15. The axially outer end 9 includes a radially axially inner bearing face 21 that contacts a bead (B) of the tire (P). A body 11 connects the outer end 9 to the inner end 10, and includes at least one main reinforcement 17 that connects the outer reinforcing element 15 to an axially inner reinforcing element 16. The body 11 forms a substantially axial adapter seat on which a tire bead (B) contacts. The adapter (A) is arranged along the axial axis. The outer reinforcing element 15 is located completely axially outside of the bearing face 21, and is an annular structure. 
	Ahouanto et al does not show the outer reinforcing element 15 having alternating layers of rubber and composite and/or metallic material. Best shown in Figure 4, Kouno et al teaches the use of a reinforcing element 18 including alternating layers of rubber material 18A and metal and/or composite material 18B (see paragraph [0073]), with at least two layers of each. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the axially outer reinforcing element of Ahouanto et al in the manner taught by Kouno et al as a substitute equivalent configuration, to achieve predictable results (i.e. reinforcing the axial outer portion of the adapter), and 
	Ahouanto et al as modified by Kouno et al does not specify that the outer reinforcing element has a mean diameter between 8 and 16mm. However, the size of the outer reinforcing element of a tire adapter or a tire bead core is a result effective variable dependent upon the size of the tire, to allow proper support and/or reinforcement (i.e. the bead portion of the tire to maintain its shape and retention on the wheel rim). Therefore, one of ordinary skill in the art would find it obvious to form the outer reinforcing element of the tire adapter of Ahouanto et al as modified by Kouno et al of a size suitable to achieve these purposes. 
	Regarding claims 8-10, Ahouanto et al as modified by Kouno et al does not disclose the value of the secant modulus or elastic elongation value of the rubber compound of the outer reinforcing element, nor the Young’s modulus of the composite and/or metallic material. However, it would have been obvious to one of ordinary skill in the art to form the outer reinforcing element from materials having the desired chemical and physical properties suitable for functioning in the manner required to prevent failure of the outer reinforcing element (and thus the adapter as a whole) during use, in order to prevent the tire from demounting from the wheel rim during use.
	Regarding claim 11, Ahouanto et al discloses the use of polyurethane rubber compounds. Therefore, one of ordinary skill in the art would have found it obvious to use said type of rubber material in the layers reinforcing element taught by Kouno et al, dependent upon the desired chemical and physical properties of the outer reinforcing element. 
Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. The Applicant argues that the claims “contain no reference characters”. However, this is not the case, given the fact that claim 7 contains reference character YY’. 
	The Applicant argues that Ahouanto et al “fails to teach an outer reinforcing element” or that the outer reinforcing element has a mean diameter between 8-16mm. First, the Applicant is arguing the references separately (See section 7 below). Kouno et al was used to teach this feature. Second, the mean diameter is a newly added limitation, which has been addressed in the rejection above.
	The Applicant argues that the reinforcing element disclosed in Kouno et al is the bead core of a tire. This is true. It appears that the Applicant is trying to argue non-analogous art by arguing that one of ordinary skill in the art “would not be motivated to look to the teaching of element 18 of Kouno [sic] when developing an improved adapter…and would not arrive at the present invention even if the teachings of Kouno [sic] were combined with Ahouanto [sic]”. First, a bead core of a tire serves the exact same purpose as the outer reinforcing element of the adapter of Ahouanto et al (and the claimed invention). Therefore, the physical structure of a tire bead core is applicable and functionally equivalent to that of an outer reinforcing element of a tire adapter. Second, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
	The Applicant argues that the bead core 18 of Kouno et al has a “very different structure” that that of the outer reinforcing element set forth in the claims, since the .  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617